DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 7-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/4/2022. As Applicant did not traverse the restriction requirement, it is hereby deemed proper and made FINAL.
Claim Objections
Claim 1 is objected to because of the following informalities: “(wt.%)” at line 4 is redundant. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a composite of a titanium-zirconium-niobium alloy”. This limitation is indefinite because it is unclear whether the alloy is the composite or the composite comprises the alloy and another component. For purposes of examination, either interpretation will be adopted.
Claim 1 recites “titanium-zirconium-niobium alloy comprising titanium, about 13.5 to about 14.5 wt.% zirconium, and about 18 to about 19 weight% niobium”. This limitation is indefinite because it is unclear what kind of alloy is being claimed, i.e., is titanium the major component of the alloy, or is another unrecited element the major component with titanium merely being present? See MPEP 2173.02 I. For purposes of examination, it is presumed that titanium is the major component.
Claim 3 recites “a composition of the composite is a gradient of the titanium-zirconium-niobium alloy”. This limitation is indefinite as a composition cannot be a gradient of a single component. For purposes of examination, this claim will be interpreted to mean that the body includes a compositional gradient with respect to titanium-zirconium-niobium alloy.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rao et al. (“Replication and bioactiviation of Ti-based alloy scaffold macroscopically identical to cancellous bone from polymeric template with TiNbZr powders”).
Regarding claims 1 and 5, Rao discloses a TiNbZr scaffold alloy made of about 20% Nb, 15% Zr and balance Ti (§ 2.1) with an exemplary composition of 13.33% Zr, 19.59% Nb and 67.08% Ti (Fig. 2a). This is considered equivalent to the claimed composition. Absent objective evidence to the contrary, it is presumed that the prior art alloy has a congruent melting point within the claimed range given the identical composition. See MPEP 2112. Rao discloses a nanostructural titanate network coating is then formed on the scaffold (§ 2.2). Thus, the coated scaffold is a composite containing a nanocomposite. While the scaffold alloy of Rao is not expressly disclosed as an optical mount part, the claims do not recite any express or implied structure and accordingly, the scaffold alloy of Rao is considered to be functional as an optical mount part.
Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Djemi (US 2019/0111482).
Regarding claim 1, Djemi discloses a composite alloy comprising Ti balance, 19% Nb and 14% Zr (¶ 68). This lies within the claimed range, thereby anticipating it. Absent objective evidence to the contrary, it is presumed that the prior art alloy has a congruent melting point within the claimed range given the identical composition. See MPEP 2112. While the alloy of Djemi is not expressly disclosed as an optical mount part, the claims do not recite any express or implied structure and accordingly, the alloy of Djemi is considered to be functional as an optical mount part.
Regarding claim 6, Djemi discloses the composite alloy is homogenous (¶ 68).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Miura (US 2013/0180627).
Regarding claim 1, Miura discloses a composite material comprising a titanium alloy (¶ 8). The titanium alloy comprises 30%-70% Ti, 20%-50% Nb and 1%-15% Zr (¶ 9). This overlaps the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I. Absent objective evidence to the contrary, it is presumed that the prior art alloy has a congruent melting point within the claimed range given the substantially similar composition. See MPEP 2112. While the scaffold alloy of Miura is not expressly disclosed as an optical mount part, the claims do not recite any express or implied structure and accordingly, the scaffold alloy of Miura is considered to be functional as an optical mount part.
Regarding claim 3, Miura teaches the composite material comprises a gradient (¶ 38).
Claims 1-2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable by He (CN 109136600).
Regarding claims 1-2 and 5-6, He discloses a titanium alloy material (p. 1, ¶ 2) comprising Ti 31%-67%, Nb 20%-40% and Zr 10%-17% (p. 2, ¶ 2). This overlaps the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I. Absent objective evidence to the contrary, it is presumed that the prior art alloy has a congruent melting point within the claimed range given the substantially similar composition. See MPEP 2112. The microstructure of the titanium alloy comprises a Cu alloy phase and other phases of Ti, Nb and/or Zr (p. 4, ¶ 7), thus the alloy material can be considered a composite, with the Cu alloy phase being a conductive metal. Furthermore, He teaches the alloy has a uniform composition (p. 2, ¶ 9). While the scaffold alloy of He is not expressly disclosed as an optical mount part, the claims do not recite any express or implied structure and accordingly, the scaffold alloy of He is considered to be functional as an optical mount part.
Claim 4 is rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Rao et al. (“Replication and bioactiviation of Ti-based alloy scaffold macroscopically identical to cancellous bone from polymeric template with TiNbZr powders”), as applied to claim 1, further in view of Mahedi et al. (“Boron nitride nanotube reinforced titanium metal matrix composites with excellent high-temperature performance”).
Regarding claim 4, the limitations of claim 1 have been addressed above. Rao does not expressly teach the inclusion of boron nanotubes in the Ti alloy. Mahedi teaches that including boron nitride nanotubes in Ti matrix increases compressive strength of the Ti matrix (abstract). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to include boron nitride nanotubes in order to increase the compressive strength of the Ti alloy of Rao.
Claim 4 is rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Djemi (US 2019/0111482), as applied to claim 1, further in view of Mahedi et al. (“Boron nitride nanotube reinforced titanium metal matrix composites with excellent high-temperature performance”).
Regarding claim 4, the limitations of claim 1 have been addressed above. Djemi does not expressly teach the inclusion of boron nanotubes in the Ti alloy. Mahedi teaches that including boron nitride nanotubes in Ti matrix increases compressive strength of the Ti matrix (abstract). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to include boron nitride nanotubes in order to increase the compressive strength of the Ti alloy of Djemi.
Claim 4 is rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Miura (US 2013/0180627), as applied to claim 1, further in view of Mahedi et al. (“Boron nitride nanotube reinforced titanium metal matrix composites with excellent high-temperature performance”).
Regarding claim 4, the limitations of claim 1 have been addressed above. Miura does not expressly teach the inclusion of boron nanotubes in the Ti alloy. Mahedi teaches that including boron nitride nanotubes in Ti matrix increases compressive strength of the Ti matrix (abstract). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to include boron nitride nanotubes in order to increase the compressive strength of the Ti alloy of Miura.
Claim 4 is rejected under 35 U.S.C. 102(a)(1) as being unpatentable over He (CN 109136600), as applied to claim 1, further in view of Mahedi et al. (“Boron nitride nanotube reinforced titanium metal matrix composites with excellent high-temperature performance”).
Regarding claim 4, the limitations of claim 1 have been addressed above. He does not expressly teach the inclusion of boron nanotubes in the Ti alloy. Mahedi teaches that including boron nitride nanotubes in Ti matrix increases compressive strength of the Ti matrix (abstract). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to include boron nitride nanotubes in order to increase the compressive strength of the Ti alloy of He.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOBEI WANG/Primary Examiner, Art Unit 1784